 PRESBYTERIAN COMMUNITY HOSPITALPresbyterian Community Hospital and Union deEmpleados de Hospitales de Puerto Rico andOffice and Professional Employees InternationalUnion, Local 462, AFL-CIO, Party to the Con-tract. Case 24-CA-3774June 29, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDWALTHEROn March 30, 1977, Administrative Law JudgeMarvin Roth issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order except as modifiedherein.lRespondent apparently concedes that it violatedSection 8(a)(2) and (1) of the Act by executing a 3-year collective-bargaining agreement with Office andProfessional Employees International Union, Local462, AFL-CIO (hereinafter Local 462) on September30, 1976, although it had been advised that Local 462no longer represented a majority of the employees inthe bargaining unit. However, Respondent excepts tothe Administrative Law Judge's finding that itunlawfully maintained and enforced said contract inall respects. Respondent takes the position that,although it honored the union-security and dues-checkoff provisions of the agreement,2it did nototherwise implement the contract, including its wageand fringe benefit terms.3We agree with Respondent that the record fails todisclose that it put into effect the September 30, 1976,contract, except for the articles relating to unionsecurity and dues checkoff. But we find that evidencethat these two articles of the contract were observedis sufficient to satisfy the allegation of the complaintthat Respondent maintained and enforced theI In par. I(c) of his recommended Order, the Administrative Law Judgeprovides that Respondent shall cease and desist from "in any like or relatedmanner" infringing upon employee rights guaranteed in Sec. 7 of the Act.However. in cases of this kind, involving a violation of Sec. 8(aX3), it is theBoard's established policy to use the broad injunctive language "in anyother manner." See N.LR.B. v. Entwistle Mfg. Co., 120 F.2d 532, 536 (C.A.4, 1941). Accordingly, we shall modify the Administrative Law Judge'srecommended Order and notice to conform his injunctive language to thatcustomarily used by the Board.2 Respondent, however, placed the dues collected from employees underthe contract in escrow, rather than paying the money to Local 462.230 NLRB No. 80collective-bargaining agreement. General Counselneed not establish that each and every term of suchan illegal agreement was enforced.Respondent also excepts to the following languagecontained in the section of the Administrative LawJudge's Decision entitled, "The Remedy,": "Nothingcontained herein shall be construed as requiring theHospital to vary the wages, hours, seniority, or othersubstantive terms of employment which the Hospitalhas established in the performance of said contract,or to prejudice the assertion by its employees of anyright that they may have thereunder." Respondentexcepts further to similar language used in paragraphl(b) of the Administrative Law Judge's recommend-ed Order. Respondent contends that such languagemight be interpreted as requiring it to pay retroac-tively to employees the wage rates and fringe benefitlevels specified in the September 30, 1976, collective-bargaining agreement.The intent and purpose of the language called intoquestion by Respondent is to insure that theDecision and Order is not construed as requiringRespondent to change or vary any wage, hour,seniority, or other substantive terms of employmentwhich it may have established in the performance of theillegal contract. The language in issue is not intendedor designed to require Respondent to observeretroactively, or prospectively, the substantive provi-sions of the contract. However, to resolve anyambiguity, we hereby modify the last sentence of thesecond paragraph of "The Remedy," section of theAdministrative Law Judge's Decision to read asfollows: "Nothing contained herein shall be con-strued as requiring Respondent to abandon or varyany wage, hour, seniority, or other substantive termsof employment which it may have established in theperformance of said contract." We shall similarlymodify paragraph l(b) of the recommended Orderand the Notice.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent, Presbyterian Community Hospital, Santurce,Respondent does not except to the Administrative Law Judge's findingthat it violated Sec. 8(aX3) by including a union-security clause in thecontract.3 We hereby deny Respondent's request that the record be reopened toreceive a sworn statement from its comptroller averring that Respondent didnot implement the wage and fringe benefit provisions of the September 30,1976, agreement, as Respondent has shown no reason why such evidencewas not offered at the hearing.599 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPuerto Rico, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, as so modified:1. Substitute the following for paragraph l(b):"(b) Giving effect to its collective-bargainingcontract with said Local 462 executed on September30, 1976, or any renewal, extension, or modificationthereof; provided, however, that nothing containedherein shall be construed as requiring Respondent toabandon or vary any wage, hour, seniority, or othersubstantive terms of employment which it may haveestablished in the performance of said contract."2. Substitute the following for paragraph l(c):"(c) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT recognize Office and ProfessionalEmployees International Union, Local 462, AFL-CIO, as the exclusive collective-bargaining repre-sentative of our licensed practical nurses andtechnicians, unless and until said Local 462demonstrates its majority status in a Board-conducted election among such employees in anappropriate unit.WE WILL NOT give effect to our collective-bargaining contract with said Local 462 executedon September 30, 1976, or any renewal, extension,or modification thereof; provided, however, thatwe are not required to abandon or vary any wage,hour, seniority, or other substantive terms ofemployment which we may have established inthe performance of said contract.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their rights guaranteed in Section 7 of theNational Labor Relations Act.WE WILL reimburse all our present and formeremployees for all initiation fees, dues, or othermoneys paid or withheld pursuant to the contractexecuted on September 30, 1976, or any exten-sion, renewal, modification, or supplement there-of, or any superseding agreement, with interest at6 percent per annum, computed quarterly.PRESBYTERIANCOMMUNITY HOSPITALDECISIONSTATEMENT OF THE CASEMARVIN RoTH, Administrative Law Judge: This case washeard at Hato Rey, Puerto Rico, on January 24, 1977. Thecharge was filed on October 1, 1976, by Union deEmpleados de Hospitales de Puerto Rico (herein calledU.E.H.). The complaint, which issued on November 30,1976, and was amended at the hearing, alleges thatPresbyterian Community Hospital (herein called theHospital or Respondent), violated Section 8(aXl) and (2)of the National Labor Relations Act, as amended. Thegravamen of the complaint is General Counsel's contentionthat the Hospital violated Section 8(a)(2) by negotiating,executing, and thereafter maintaining and enforcing acollective-bargaining contract with the Office and Profes-sional Employees International Union Local 462, AFL-CIO (herein called Local 462), the incumbent Union,notwithstanding that the Hospital had actual knowledgethat a majority of its employees no longer wished to berepresented by Local 462. The answer, as amended at thehearing, denies the commission of the alleged unfair laborpractices. All parties were afforded full opportunity toparticipate, to present relevant evidence, to argue orally,and to file briefs.Upon the entire record in this case and from myobservation of the demeanor of the witnesses, and havingconsidered the arguments of counsel and the briefssubmitted by General Counsel and by Respondent, I makethe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Puerto Rico corporation, maintains aproprietary hospital at Santurce, San Juan, Puerto Rico,where it is engaged in providing hospital and medicalservices and related services. The Hospital has an annualgross volume of business in excess of $250,000, and in thecourse of its business annually receives at the Hospitalgoods and materials valued in excess of $50,000 directlyfrom States of the United States other than the Common-wealth of Puerto Rico. I find, as the Hospital admits, that itis an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.11. THE LABOR ORGANIZATIONS INVOLVEDThe parties do not dispute the fact that Local 462 is alabor organization within the meaning of the Act. TheHospital contends that U.E.H. is not a statutory labororganization because, in the past, it has represented onlyemployees of the Commonwealth of Puerto Rico or of itspolitical subdivisions. The question is not material to themerits of the present case, because, as will be discussed,General Counsel's case does not rest on any assertion thatthe Hospital was confronted by rival claims of representa-tion. In any event, the uncontroverted evidence in this caseindicates, and I so find, that U.E.H. is a statutory labororganization. U.E.H. has filed two election petitions (oneof which is presently pending) seeking an election among600 PRESBYTERIAN COMMUNITY HOSPITALthe Hospital's employees for the purpose of representingthem and in support of those petitions, and has solicitedand obtained union authorization cards from among thoseemployees. Therefore, U.E.H. is an organization in whichemployees participate and which exists for the purpose ofengaging in collective bargaining with employers. AsU.E.H. is willing to represent the Hospital's employees, it isimmaterial that U.E.H. has not previously representedemployees covered by the Act. Trenton Foods, Inc., 101NLRB 1769, 1770 (1952); Plains Cooperative Oil Mill, 123NLRB 1709, 1710, fn. 2 (1959).111. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsSince on or before October 1, 1973, the Hospital hasrecognized Local 462 as the collective-bargaining represen-tative for a unit of licensed practical nurses and techniciansemployed in various departments of the Hospital.' On orabout October 1, 1973, the Hospital and Local 462executed and thereafter maintained a contract covering theunit employees which by its terms was effective fromOctober 1, 1973, through September 30, 1976. The contractcontained a lawful union shop provision and furtherprovided for employer checkoff of union dues andinitiation fees. During the month of September 1976, therewas a maximum of 103 employees in the recognized unit.During June 19762 there was considerable discontentamong the employees concerning the manner in whichLocal 462 was representing, or ostensibly failing torepresent, their interests. Employees, led by practical nurseAda Diaz, sought to displace Local 462 with anotherunion. However, they found their efforts thwarted by theintricacies of Board law. On July 22, in Case 24-RC-5813,U.E.H. filed a petition for an election. On July 29, theRegional Director, acting on the authority of TrinityLutheran Hospital, et al., 218 NLRB 199 (1975), dismissedthe petition because it had not been filed during the 90- to120-day period prior to expiration of the contract, whichperiod is applicable to health care institutions. Thereafterthe employees tried another approach. On August 13, Diazpresented Hospital Personnel Director Martienzo with aletter, signed by 65 employees, stating that "we, employeesof the Presbyterian Hospital and members of the UnionO.P.E.I.U. Local 462, want the deduction of dues for saidunion to be discontinued. Starting from August 31, 1976."The letter had been prepared by Diaz. Martienzo told herthat the employees should accept the contract as it was.Undaunted, Diaz and other employees decided to file adeauthorization (UD) petition with the Board. However,Diaz had overlooked one detail. The Hospital had retainedI The unit, which is defined in the 1973 contract between the parties,consists of: "Licensed practical nurses, operating room technicians,orthopedics technicians, physiotherapy technicians (excluding physiothera-pists) and cytology technicians (excluding cytotechnologists)... Excludedfrom the ...unit are the administrators, executives, superior directors,professional employees excluded by law, operation and maintenanceemployees, secretaries to the administrator, secretary to the asst.-administra-tor, secretary to the comptroller, messengers, seamstresses, watchmen,drivers, housemothers, and helpers, personnel office clerks, and any otherpersons with authority to hire, discharge. promote, discipline or otherwisealter the status of the employees or make recommendations to such effect, asdefined by law." No issue is presented as to the appropriateness of the unit.the employees' letter and Diaz had neglected to make andretain a copy of the letter with signatures. She thenprepared another letter, solicited the signatures of as manyof the original signers as she could locate, and as to thoseshe could not locate or did not have time to reach, sheinserted their names herself. Late that afternoon, practicalnurse Anna Maria Gonzales, in her behalf and otheremployees, filed the deauthorization petition in Case 24-UD-166, accompanied by the substituted letter.3Adeauthorization election was conducted on September 15.Of approximately 90 eligible voters, 63 voted for deauthori-zation, none against, and I ballot was challenged. OnSeptember 22 Local 462 filed timely objections to theconduct of the election. The objections were pendingdisposition on December 28, when with the approval of theRegional Director the UD petition was withdrawn.In the meantime, on September 16, the day after thedeauthorization election, a group of unit employees metwith Ada Anduze, who, until September 23, was assistantto the administrator and chief spokesperson for theHospital in bargaining negotiations. The employeeslearned for the first time that the Hospital and Local 462were in the process of negotiating a new contract. Theyprotested that International Representative Amgamiro"Jimmy" Diaz had selected nurse Vivian Ortiz to representthem as their delegate in the negotiations, although Ortizwas a relatively new employee who worked on the nightshift and allegedly was not familiar with the views of mostof the employees. The employees requested a meeting of allinterested parties, including the employees' attorney.Anduze replied that she had no authority to request such ameeting, and that she could not stop checkoff of Local 462dues until appropriate notice was received from the Board.Once again the employees took action, but this time theyutilized a greater degree of professional assistance. Theirattorney prepared a petition, addressed to the Hospital,stating that as of September 17 they were withdrawingauthority from Local 462 to represent them and from theHospital to deduct dues, that they requested that nocontract be negotiated, and that the Hospital would beresponsible for the consequences if negotiations continued.This time, carbon copies were attached to the document.On September 17 nurse Diaz, with the assistance of otheremployees, solicited and obtained the signatures of 72 unitemployees on the petition; i.e., a majority of the employeesin the unit. Diaz brought the petition to Anduze'ssecretary. On September 22 Anduze turned over thepetition to the Hospital's attorney. The Hospital neverquestioned the authenticity of the petition. Indeed, An-duze's transmittal memo conceded that fact. Anduzeinformed Hospital attorney Rodriguez that the petition wasa list of O.P.E.I. nurses' signatures, and was "self-explana-2 All dates herein are in 1976 unless otherwise indicated.a This explains the hopelessly inconsistent testimony of Diaz, who wasattempting to conceal what she had done, and further explains whyGonzales and nurse Juana Vasquz Cora, who had both signed the originalletter, were unable to identify their signatures on the substitute. In fact, theHospital never doubted the authenticity of the original, and Hospitalcounsel conceded that the substitute corresponded to the original. GeneralCounsel presented the substitute in evidence. The Hospital had the originalin its possession at the present hearing, but did not offer it into evidence,thereby impliedly conceding its authenticity.601 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtory." The Hospital's attorney conceded at the presenthearing that the Hospital was not questioning the validityof the signatures, but was simply raising a question as tothe legal significance of the petition.4Nevertheless, despitethe petition and the subsequent protests of nurse JuanaVasquz Cora, who complained to Anduze's successor,William Torruellas Muniz, the Hospital continued tonegotiate and on September 30 executed a new 3-yearcontract with Local 462. Indeed, Torruellas conceded toher that Local 462 was violating the employees' rights. Thenew contract contained a more stringent union-securityclause than the 1973 contract, and likewise provided forcheckoff of union dues and initiation fees. The Hospitalcontinued to deduct dues from the employees' paychecks;however, in view of the outstanding charge, the Hospitalplaced such moneys in an escrow account rather than turnthe money over to the Union. In all other respects, theHospital has continued to maintain and give effect to thecontract.B. Concluding FindingsUpon the foregoing facts, I find that the Hospitalcontinued to negotiate and thereafter executed, main-tained, and enforced the new contract, notwithstandingthat it knew that Local 462 no longer represented amajority of the employees in the bargaining unit. There-fore, the Hospital violated Section 8(a)(1) and (2) of theAct; and, as the contract contained a union-security clause,the Hospital further violated Section 8(aX3) of the Act.Pepsi Cola Bottling Company, 187 NLRB 15, 19 (1970),enfd. 454 F.2d 5 (C.A. 6, 1972); Hart Motor Express, Inc.,164 NLRB 382, 385 (1967); Kenrich Petrochemicals, Inc.,149 NLRB 910, 911 (1964). As Local 462 is not named as aRespondent in this case, it is immaterial whether Local 462knew that it no longer represented a majority of theHospital's employees at the time it executed the contract.The Hospital contends that it was privileged to execute thenew contract because Local 462's representative status wasnot challenged during the 90- to 120-day period precedingthe expiration of the 1973 contract. The difficulty with thiscontention is that the Board, with court approval, has heldotherwise. The foregoing decisions do not, as argued by theHospital, involve an application of the Board's MidwestPiping doctrine (63 NLRB 1060 (1945)). Rather, as held bythe Board and the court in Pepsi Cola, supra, the decisionsinvolve an application of the principle enunciated by theSupreme Court in International Ladies' Garment Workers'Union [Bernhard-Altmann] v. N.L.R.B., 366 U.S. 731(1961), that an employer, even when acting in good faith,violates the Act by executing a collective-bargainingcontract with a union which does not represent a majorityof his employees.4 Furthermore, the Hospital did not present any affirmative testimony ordocumentary evidence in derogation of the validity of the petition, butsubstantially limited itself to cross-examination of General Counsel'sCONCLUSIONS OF LAW1. The Hospital is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Local 462 and U.E.H. are labor organizations withinthe meaning of Section 2(5) of the Act.3. By recognizing Local 462 as the sole bargainingrepresentative of its licensed practical nurses and techni-cians and by executing a contract with Local 462 coveringsuch employees at a time when Local 462 did not representa majority of such employees, and by maintaining suchcontract in effect, the Hospital has engaged in, and isengaging in, unfair labor practices within the meaning ofSection 8(a)(1) and (2) of the Act.4. By including in such contract a union-securityclause, the Hospital has violated Section 8(a)(1), (2), and(3) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that the Hospital violated Section 8(aXl),(2), and (3) of the Act, I shall recommend that it berequired to cease and desist from such violations and takecertain affirmative action designed to effectuate thepolicies of the Act.It will be recommended that the Hospital be ordered towithdraw all recognition from Local 462 as the representa-tive of its practical nurses and technicians, unless and untilLocal 462 shall have demonstrated its majority statuspursuant to a Board-conducted election among theHospital's employees. It will also be recommended that theHospital be ordered to cease giving force and effect to itscontract with Local 462, executed on September 30, 1976,or any renewal, modification, or extension thereof. It willalso be recommended that the Hospital be ordered toreimburse all present and former employees for allinitiation fees, dues, or other moneys paid or withheld fromemployees' wages pursuant to the union-security clause inthat contract, or in any extension, renewal modification, orsupplement thereof, or in any superseding agreement, withinterest thereon at 6 percent per annum. Nothing con-tained herein shall be construed as requiring the Hospitalto vary the wages, hours, seniority, or other substantiveterms of employment which the Hospital has established inthe performance of said contract, or to prejudice theassertion by its employees of any right that they may havethereunder.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:witnesses. In light of the foregoing evidence and admissions by the Hospital,it was unnecessary for General Counsel to present further evidenceconcerning the validity of the petition.602 PRESBYTERIAN COMMUNITY HOSPITALORDER5The Respondent, Presbyterian Community Hospital, itsofficers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Recognizing Office and Professional EmployeesInternational Union, Local 462, AFL-CIO, as the exclu-sive collective-bargaining representative of its licensedpractical nurses and technicians, unless and until saidLocal 462 demonstrates its majority status in a Board-conducted election among such employees in an appropri-ate unit.(b) Giving effect to its collective-bargaining contractwith said Local 462 executed on September 30, 1976, orany renewal, extension, or modification thereof; provided,however, that nothing herein shall be deemed to requireRespondent to vary or abandon any wage, hour, seniority,or other substantive terms of employment establishedunder such contract, or to prejudice the assertion byemployees of any rights they may has, thereunder.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order and all objections thereto shall bedeemed waived for all purposes.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Reimburse all present and former employees for allinitiation fees, dues, or other moneys paid or withheldpursuant to the contract executed on September 30, 1976,or any extension, renewal, modification, or supplementthereof, or any superseding agreement, with interest at 6percent per annum, computed quarterly.(b) Post at its premises in Santurce, San Juan, PuertoRico, copies of the attached notice marked "Appendix."6Copies of the notice, in English and in Spanish, on formsprovided by the Regional Director for Region 24, afterbeing duly signed by Respondent's authorized representa-tive, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 24, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."603